STONE, C. J.
— The testimony in this record is not positive, but it conduces to show that, when Mrs. Wesson executed the bill single sued on, the claim against her deceased husband was surrendered to her, and treated as no longer binding on his estate. If this be so, notwithstanding his estate may have been absolutely insolvent, it was, in contemplation of law, a valuable consideration, and will uphold the express promise made by the surviving widow. — Rutledge v. Townsend, 38 Ala. 706; Watson v. Reynolds, Ala. 191; Underwood v. Lovelace, 61 Ala. 155; Thornton v. Guice, 73 Ala. 321; Hixon v. Hetherington, 57 Ala. 165; Doss v. Peterson, 82 Ala. 253.
The Circuit Court erred in giving the charge shown in the record, to which exception was reserved.
Reversed and remanded.